Citation Nr: 0125691	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  94-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran, who died in October 1992, served on active duty 
from September 1945 to February 1947.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from two December 1992 rating decisions, in which 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the claim for 
service connection for the cause of the veteran's death.  The 
Board remanded this case in May 1996 and November 1998.  The 
case was last returned to the Board in September 2001.  

In November 2001 the RO issued the appellant a statement of 
the case on the issue of entitlement to service connection 
for skin cancers on an accrued basis.  She did not file a 
substantive appeal on that issue.  Accordingly, the only 
issue currently before the Board is entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The official death certificate reveals that the veteran 
died on October 21, 1992 due to an acute myocardial 
infarction.  At the time of his death service connection was 
not in effect for any disease or disability.

2.  Cardiovascular disease, including hypertension, first 
manifested many years after service, is not related to active 
duty or any incident of service.

3.  A disability of service origin was in involved in the 
veteran's death.

CONCLUSION OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A.§§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R.§§ 3.307, 
3.309, 3.311 (2001).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. 1310 (West 1991); 38 C.F.R. 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from September 1945 to 
February 1947.  He was stationed in Japan beginning from 
August 18, 1946 to January 6, 1947.  His administrative 
record shows that he was a heavy equipment operator.  During 
his lifetime, he had no established service-connected 
disabilities.

The official death certificate reveals that the veteran died 
on October 21, 1992.  The immediate cause of death was listed 
as an acute myocardial infarction.  No contributory causes 
were listed.  An autopsy was not performed.  At the time of 
the veteran's death service connection was not in effect for 
any disease or disability.  

A review of the evidence shows that the service medical 
records reflect no finding pertaining to cardiovascular 
disease.  The service separation examination showed normal 
cardiovascular examination.  His blood pressure was 116/74.

From 1947 to 1992 the veteran received treatment at VA and 
private facilities for various disorders, to include 
gastrointestinal problems.  The veteran was initially treated 
for skin cancer at a private facility in 1969.  Private 
outpatient treatment records starting in 1972 note elevated 
blood pressure readings.  In March 1972 he had a blood 
pressure of 152/110.  It was noted that that there was no 
prior history of hypertension.  Essential hypertension was 
diagnosed in February 1974.

A May 1985 letter from the veteran's doctor noted that 
hypertension was first noted on a medical examination in 
October 1974 and that the veteran was started on anti-
hypertensive medical at that time.  The doctor reported that 
an August 1982 X-ray noted atherosclerotic aorta in August 
1982.  

There are extensive private and VA medical records that note 
that the veteran was on medication for hypertension 
subsequent to 1974.  

In May 1985 the veteran came to a VA outpatient clinic 
seeking an evaluation for radiation exposure.  He said he did 
not know if he had exposure or not.  In May 1987 the veteran 
reported to the VA RO that he had had an examination for 
radiation exposure.  In July 1987 the veteran reported that 
he went to Japan on August 18, 1946 as a heavy equipment 
operator in the Army. 

In response to a request by the RO, the United States Army & 
Joint Services Environmental Support Group in September 1987 
reported that the veteran arrived in Japan on August 18, 
1946, one year after the bombing of Hiroshima and Nagasaki.  
Since the occupation period was over, the veteran would not 
be considered a participant in that operation.

The appellant testified at a hearing at the RO in March 1994.  
She related the various ailments the veteran had after he 
returned from service.  She said that she thought that he 
first had high blood pressure in 1960.

In a July 1996 letter J. L., M.D., indicated that he was 
writing a letter at the appellant's request regarding the 
veteran's death on October 21, 1992.  Dr. L stated that he 
saw the veteran when he presented to the emergency room in 
full cardiac arrest and asystole on October 21, 1992.  The 
veteran had collapsed at home and CPR had been initiated.  He 
was brought to the emergency room by paramedics with ACLS in 
progress.  The veteran remained in asystole with no response 
to CPR or ACLS.  The history was suggestive of acute 
myocardial injury and infarction with asystole.  An autopsy 
was not performed.  Dr. L stated that the appellant had 
explained that the veteran had had radiation exposure during 
service.  The doctor said that he was not familiar with 
amount of radiation exposure that the veteran had had during 
service, but an excessive amount of cardiac disease had been 
documented in patients who had undergone radiation therapy, 
in particular Hodgkin's Disease.  The doctor concluded that 
although the veteran died at an age when sudden death from 
cardiac disease was a frequent occurrence, "it would 
certainly need to be considered whether [the veteran's] 
previous radiation exposure may have played a role in the 
development of the underlying pathology."

In response to a March 1999 request from the RO for a 
radiation dose assessment, the Defense Threat Reduction 
Agency reported that because the veteran arrived in the 
Pacific Theater of Operations on August 18, 1946 and arrived 
back in the U.S. in January 19747 preclude consideration of 
the veteran as a member of the American occupation of 
Hiroshima or Nagasaki.

During the course of the current appeal, the appellant has 
submitted letters in which she has explained varied medical 
conditions with which the veteran was inflicted over the 
years after service.  She has also submitted a medical 
literature pertaining to radiation sickness and associated 
symptoms, and numerous private and VA medical treatment 
records pertaining to skin cancers, duodenal ulcer disease, 
Paget's disease, and arthritis.


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for the cause 
of the veteran's death have been adequately developed, and 
that no further development is required by the new 
legislation.  In that regard, the veteran's service medical 
records appear to be complete.  The appellant has not 
contended that any relevant post-service medical records 
exist and have not been obtained.  A request for a radiation 
dose assessment from the Defense Threat Reduction Agency was 
made by the RO.  The veteran's death certificate, which 
contains the medical diagnosis of his cause of death, is of 
record and the appellant was advised in the statement of the 
case of the criteria necessary to establish her claim.  She 
also participated at a hearing at the RO.  Accordingly, the 
Board finds that the VA has satisfied the requirements as set 
forth in the VCAA and the appellant is not prejudiced by this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, service connection may be granted for a 
disability or disease which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular disease, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant claims service connection for the cause of the 
veteran's death due to exposure to ionizing radiation while 
he was stationed in Japan following WW II. The Board does not 
doubt the sincerity of the appellant's statements.  However, 
the appellant's own statements are not competent evidence, 
since she is a lay person and lacks competence to give a 
medical opinion on such matters.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (2001).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (2001).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Title 38 U.S.C.A. § 1112 (West 1991) and 38 C.F.R. § 3.309(d) 
(2001) address diseases specific to radiation- exposed 
veterans.  The diseases listed in paragraph (d)(2) of this 
section shall be service-connected if they become manifest in 
a radiation-exposed veteran as defined in paragraph (d)(3) of 
this section, provided the rebuttable presumption provisions 
of § 3.307 of this part are also satisfied. (d)(2).  

Subsection (d)(3) states that, for purposes of this section: 
(i) The term radiation-exposed veteran means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity. (ii) The term 
radiation-risk activity means: . . . (B) The occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946. . . . .(vi) The term "occupation of Hiroshima or 
Nagasaki, Japan, by United States forces" means official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions such as occupation 
of territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) (2001).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2001).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
death is otherwise the result of active service. In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

In this regard, the death certificate shows that the cause of 
his death was a myocardial infarction.  The evidence shows 
that hypertension and arteriosclerotic heart disease were 
initially manifested many years after service.  The Board 
notes that the heart disease is not disease approved for 
service connection as a presumptive disease or a radiogenic 
disease under 38 U.S.C.A. § 1112 or 38 C.F.R. §§ 3.309, 
3.311(b)(2).  More importantly the evidence does not 
establish that he participated in a radiation risk activity 
as required by 38 C.F.R. § 3.309(d).  He arrived in Japan on 
August 18, 1946.  Therefore, he may not be considered a 
member of the United States forces occupation of Hiroshima or 
Nagasaki during the period August 6, 1945, and ending on July 
1, 1946.  

Dr. L in 1996 indicated that it should be considered whether 
the veteran's previous radiation exposure may have played a 
role in the development of his heart disease.  However, this 
statement is not an opinion per se regarding the etiology of 
the cause of death as it relates to radiation exposure.  
Additionally, this statement was based on the history of the 
veteran's radiation exposure as related by the appellant.  As 
previously indicated the evidence does not establish that the 
veteran was exposed to ionizing radiation during active duty. 

Based on a review of the record, it is the judgment of the 
Board that the cardiovascular disease, which caused the 
veteran's death, is not related to military service or any 
incident which occurred in service nor was cardiovascular 
disease manifested within one year after the veteran's 
discharge from active duty. Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

 

